Benham, Judge.
In this appeal from his conviction for burglary and aggravated assault with intent to rape, appellant raises only the general grounds. From the evidence at trial, the jury was authorized to find that the victim, upon hearing a noise at the front door of her home in the early morning hours of July 4,1983, went to investigate and discovered that appellant had forced his way into her home. He held a knife to the victim’s throat and forced her to disrobe, demanding that she engage in intercourse with him. When she attempted to resist, a struggle ensued in which the victim was stabbed in the chest. Afterwards, while waiting for the victim to quiet her frightened child, appellant fell asleep. The victim then escaped to her stepfather’s home from which the police were summoned. When they arrived at the victim’s home, appellant was nude and asleep in the victim’s bed. A kitchen knife was found on the nightstand beside the bed. Appellant swore at trial that consensual sexual intercourse had occurred, that the charges against him arose from a mere lovers’ quarrel, and that the stabbing *134of the victim was accidental.
Decided December 4, 1986.
J. Douglas Willix, L. James Weil, Jr., for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, for appellee.
Since the credibility of witnesses is for determination by the jury (Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980)), the jury was authorized to disbelieve appellant and believe the victim. Considered under the analytical framework of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), the evidence was sufficient for any rational trier of fact to find appellant guilty beyond a reasonable doubt of burglary (see Turner v. State, 178 Ga. App. 888 (345 SE2d 99) (1986)) and aggravated assault with intent to rape (see Foster v. State, 170 Ga. App. 222 (316 SE2d 828) (1984)).

Judgment affirmed.


Deen, P. J., and Beasley, J., concur in the judgment only.